No. 80-433
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1981


CITY OF BILLINGS,
                         Plaintiff and Respondent,
         VS   .
DOUGLAS WEATHERWAX,
                         Defendant and Appellant.


Appeal from:      District Court of the Thirteenth Judicial District,
                  In and for the County of Yellowstone.
                  Honorable William J. Speare, Judge presiding.
Counsel of Record:
    For Appellant:
          Terry L. Seiffert, Billings, Montana
    For Respondent :
          Joe Leckie, City Attorney, Billings, Montana


                           Submitted on briefs:     April 22, 1981
                                        Decided:     JUL   4 MI
     ~ilL2-
Filed:



                               Clerk
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d               t h e Opinion of
the Court.

           Weatherwax            a p p e a l s a Yellowstone County D i s t r i c t

C o u r t c o n v i c t i o n f o r d r i v i n g under t h e i n f l u e n c e of a l c o h o l

p u r s u a n t t o a C i t y of B i l l i n g s t r a f f i c o r d i n a n c e .

           D o u g l a s Weatherwax was c i t e d on A p r i l 2 9 ,                      1980, f o r

driving         under      the     influence           of       intoxicating             liquor     in

v i o l a t i o n of    s e c t i o n 11.40.020           of    t h e T r a f f i c Code o f       the

C i t y of B i l l i n g s .     The o r d i n a n c e p r o v i d e s :

           " I t i s u n l a w f u l and p u n i s h a b l e a s p r o v i d e d i n
           S e c t i o n 1 1 . 4 0 . 0 5 0 f o r any p e r s o n who i s under
           t h e i n f l u e n c e o f a l c o h o l t o a d e g r e e which
           r e n d e r s him i n c a p a b l e o f s a f e l y d r i v i n g a
           motor v e h i c l e t o d r i v e o r be i n a c t u a l
           p h y s i c a l c o n t r o l o f a n y motor v e h i c l e w i t h i n
           t h i s municipality."               (Emphasis d e f e n d a n t ' s . )

           On May 2 7 ,          1980,       trial        was    held      and    d e f e n d a n t was

f o u n d t o be i n v i o l a t i o n o f t h e o r d i n a n c e .           A p p e a l was t h e n

taken      to    the     District        Court,        and      the     matter      was     set    for

trial      in    September          1980.         On      July     2    defendant          moved    to

d i s m i s s t h e c o m p l a i n t on t h e g r o u n d s t h a t t h e c i t y o r d i n a n c e

did    not      comply w i t h       section 61-8-401(1)(a),                      MCA,     and w a s ,

therefore,         invalid.         S e c t i o n 6 1 - 8 - 4 0 1 ( 1 ) ( a ) , MCA,     states:

           " I t is u n l a w f u l and p u n i s h a b l e a s p r o v i d e d i n
           s e c t i o n 61-8-714(1)       f o r a n y p e r s o n who i s
           under t h e i n f l u e n c e o f :

           " ( a ) alcohol t o d r i v e or be i n a c t u a l
           p h y s i c a l c o n t r o l o f a motor v e h i c l e upon t h e
           highways of t h i s s t a t e . "         (Emphasis defen-
           dant's. )

           The D i s t r i c t C o u r t d e n i e d d e f e n d a n t ' s m o t i o n w i t h o u t

opinion.            On     September           10,        1980,        trial     was      held     and

defendant         was     found        guilty        of        driving      while        under     the

influence         i n v i o l a t i o n of     t h e T r a f f i c Code o f            t h e C i t y of

Billings.           D e f e n d a n t now a p p e a l s .

           The      only       question         which          this     Court      is     asked     to
r e s o l v e is whether s e c t i o n 11.40.020 of t h e B i l l i n g s T r a f f i c

Code c o n f l i c t s w i t h s t a t e law s o a s t o make t h e o r d i n a n c e

i n v a l i d i n exceeding t h e m u n i c i p a l i t y ' s j u r i s d i c t i o n .

           Over       the        years    this     Court        has      developed             several

fundamental           principles         with      regard       to     the     interaction             of

s t a t e s t a t u t e s and c i t y o r d i n a n c e s .     Clearly, the organized

municipalities             in     this    state     have      only       such       power       as     is

g r a n t e d them by t h e l e g i s l a t u r e .       C i t y of B i l l i n g s v. Herold

( 1 9 5 6 ) , 130 Mont. 1 3 8 , 296 P.2d 263.              Moreover,           a s between

t h e two s o v e r e i g n s ,     t h e c i t y ' s a u t h o r i t y is s u b o r d i n a t e t o

t h a t of t h e s t a t e .       A m u n i c i p a l o r d i n a n c e m u s t be i n harmony

with     the    law o f          the state.         S t a t e v.       Haswell          ( 1 9 6 6 ) , 147
Mont. 492, 414 P.2d 652.

           The r e l a t i v e l y n a r r o w q u e s t i o n b e f o r e u s ,            therefore,

is whether          t h e p r o v i s i o n s of       section 61-8-401(1)(a),                      MCA,

a r e harmonious w i t h t h e p r o v i s i o n s of                 s e c t i o n 11.40.020          of

t h e T r a f f i c Code o f t h e C i t y o f B i l l i n g s .          W e find t h a t they

are.

           The      legislature             has    seen       f i t     to    grant           certain

authority        to    local        governments,          and      only       if    the       C i t y of

Billings        has    gone        beyond       that    authority            in    enacting           the

ordinance w i l l           we     invalidate       it.       I n d o i n g s o w e m u s t be

persuaded         that       state       1a.w    either       expressly            or        impliedly

prohibits        such an ordinance,                 as the         i n v a l i d a t i o n of       local

laws     i s n o t t o be u n d e r t a k e n l i g h t l y by            t h i s Court.              See

City     of    Kodiak        v.     Jackson       (Alaska 1978),              584 P.2d 1130,

1132-33.

           Section          61-12-101(12),              MCA,       empowers             a     city     to

"[regulate]           or     [prohibit]           any     person        who        is       under     the

influence        of    intoxicating liquor                from d r i v i n g o r             being     in
actual        physical           control         of     any        vehicle       within        the

i n c o r p o r a t e d l i m i t s o f any c i t y o r t o w n . "

           This Court's            consttutional             license       is not      a poetic

one.        The     legislature          has     expressly          granted      the    City     of

B i l l i n g s t h e a u t h o r i t y t o a d o p t s u c h an o r d i n a n c e .   The f a c t

t h a t t h e C i t y used        language t h a t d i d l e s s than mirror                   the

c o r r e s p o n d i n g s t a t e s t a t u t e d o e s n o t a u t o m a t i c a l l y make t h e

ordinance          an     invalid       exercise            of     authority.          Although

defendant's          belief      that     the ordinance              is   in   conflict       with

section       61-8-401(1)(a),             MCA,        may    be     facially      persuasive,

when      that     section         is    read      in p a r i materia          with     section

61-12-101(12),            MCA,    t h e c o n f l i c t is r e s o l v e d .   See M i l l e r v.

Miller       (1980),                  Mont.             ,    616 P.2d 313,    320,      37

St.Rep.       1523, 1529.            The o r d i n a n c e h a s e v e r y a p p e a r a n c e o f

b e i n g p r e c i s e l y what t h e l e g i s l a t u r e c o n t e m p l a t e d , and t h i s

Court      will      not      exalt     the     form        of     one    statute      over    the

s u b s t a n c e of a n o t h e r t o i n v a l i d a t e i t .

           Af f i r m e d .




W concur:
 e
                                         i          /